Citation Nr: 0516319	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-11 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a character 
disorder, to include as secondary to service-connected post-
traumatic stress disorder.     

2.  Entitlement to service connection for a mixed personality 
disorder, to include as secondary to service-connected post-
traumatic stress disorder.    

3.  Entitlement to service connection for intermittent 
explosive disorder, to include as secondary to service-
connected post-traumatic stress disorder.   

4.  Entitlement to service connection for major depression, 
to include as secondary to service-connected post-traumatic 
stress disorder.  

5.  Entitlement to service connection for a panic disorder, 
with agoraphobia, to include as secondary to service-
connected post-traumatic stress disorder.  

6.  Entitlement to service connection for somatoform 
disorder, to include as secondary to service-connected post-
traumatic stress disorder.


7.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder.   

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from January 1966 
to January 1969, and from January 1970 to February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2000 and August 2004 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Wichita, Kansas.                 

The issues of entitlement to service connection for a panic 
disorder, with agoraphobia, to include as secondary to 
service-connected post-traumatic stress disorder (PTSD), 
entitlement to service connection for somatoform disorder, to 
include as secondary to service-connected PTSD, entitlement 
to an initial evaluation in excess of 10 percent for PTSD, 
and entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, will be discussed in the remand portion of this 
decision; these issues are remanded to the RO via the Appeals 
Management Center in Washington D.C. 


By a February 2000 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD.  At that time, the RO assigned a 10 percent disability 
rating under Diagnostic Code 9411, effective from November 
17, 1993, for the appellant's service-connected PTSD.  In 
February 2001, the appellant's representative, on behalf of 
the appellant, expressed timely disagreement with the rating 
assigned for the service-connected PTSD, and with the 
effective date assigned for the grant of service connection.  
By an April 2002 rating action, the RO established an earlier 
effective date of January 9, 1990, for the grant of service 
connection of PTSD and assignment of a 10 percent rating.  A 
statement of the case was issued in April 2002.  In August 
2002, the appellant's representative, on behalf of the 
appellant, submitted a substantive appeal.  However, in the 
substantive appeal, the appellant's representative only 
addressed the issue of entitlement to an initial evaluation 
in excess of 10 percent for PTSD.  See 38 C.F.R. § 20.202 
(2004); Ledford v. West, 136 F.3d 776, 770-80 (Fed. Cir. 
1998).  Accordingly, the issue of entitlement to an effective 
date prior to January 9, 1990, for the grant of service 
connection for PTSD, is not before the Board for appellate 
consideration.  Id.     


FINDINGS OF FACT

1.  Character and mixed personality disorders are not 
disabilities for which service connection may be granted.  

2.  The appellant does not have intermittent explosive 
disorder that is etiologically related to military service or 
his service-connected PTSD.

3.  The appellant does not have major depression that is 
etiologically related to military service or his service-
connected PTSD.




CONCLUSIONS OF LAW

1.  A character disorder is not a disease within the meaning 
of applicable legislation for disability compensation 
purposes.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2004).     

2.  A mixed personality disorder is not a disease within the 
meaning of applicable legislation for disability compensation 
purposes.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2004).  

3.  Intermittent explosive disorder was not incurred in or 
aggravated by active military service, and is not proximately 
due to, the result of, or worsened by the appellant's 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2004).

4.  Major depression was not incurred in or aggravated by 
active military service, and is not proximately due to, the 
result of, or worsened by the appellant's service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for character and mixed personality 
disorders,
to include as secondary to service-connected PTSD

In the instant case, the appellant contends that his 
diagnosed character and mixed personality disorders are 
related to his periods of active military service.  In the 
alternative, the appellant maintains that his diagnosed 
character and mixed personality disorders are related to his 
service-connected PTSD.  In this regard, the Board recognizes 
that the evidence of record shows that the appellant has been 
diagnosed over the years with various forms of personality 
and/or character disorders.  In the appellant's January 1979 
VA examination, the diagnosis was passive-aggressive 
personality, with features of underlying borderline 
personality organization.  In addition, a VA Hospital Summary 
shows that the appellant was hospitalized from September 1989 
to January 1990, and that upon the appellant's discharge, the 
pertinent diagnosis was mixed personality disorder.  VA 
Hospital Summaries, dated in July 1991 and January and 
November 1993, further show diagnoses of mixed personality 
disorder upon discharge.  Moreover, in the appellant's April 
1998 VA examination, the pertinent diagnosis was mixed 
personality disorder, with borderline and dependent features.  
In the April 1998 VA examination report, the examiner also 
discussed the appellant's "character disorder."  
Furthermore, in the appellant's most recent VA examination, 
dated in May 2004, the pertinent diagnosis was personality 
disorder, not otherwise specified (NOS).  However, 
developmental defects, such as character and personality 
disorders, are not diseases or injuries within the meaning of 
the law applicable to establishing service connection for a 
disability.  38 C.F.R. § 3.303(c).  Thus, character and 
personality disorders are not disabilities for which service 
connection may be granted.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127.       

In light of the above, regardless of the character or quality 
of any evidence that the appellant might submit, neither a 
character disorder nor a mixed personality disorder can be 
recognized as a disability for compensation purposes.  The 
law is clear that character and personality disorders are not 
disabilities for which service connection may be granted for 
VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  
Thus, because the appellant's character and mixed personality 
disorders are not disabilities that may be recognized as such 
for VA compensation purposes, there is no legal basis upon 
which to grant service connection.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(c).  The Board has determined that this is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issues.  In cases such as this, where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the appellant's claims for service connection 
for character and mixed personality disorders, on both a 
direct and secondary basis, must be denied.  Id.  

The Board has considered whether further development of these 
claims is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Because the claims 
are being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).

II.  Service connection for intermittent explosive disorder 
and major depression, 
to include as secondary to service-connected PTSD

A.  Veterans Claims Assistance Act of 2000

In November 2000, the VCAA was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The VCAA provides, 
among other things, that the VA shall make reasonable efforts 
to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

With respect to VA's duty to notify, the RO sent the 
appellant a letter in April 2004, prior to the initial rating 
decision with regard to the issues on appeal, in which the 
appellant was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  For example, the letter told him 
that VA would help obtain medical records, employment 
records, or records from other Federal agencies.  The 
appellant was informed that he was responsible for providing 
sufficient information to VA so records could be requested.  
However, although the RO further informed the appellant what 
information and evidence was needed to substantiate his claim 
for service connection for major depression on a secondary 
basis, the RO only addressed the appellant's claim for 
service connection for intermittent explosive disorder on a 
direct basis.  Nevertheless, in the December 2004 statement 
of the case, the RO specifically provided the provisions of 
38 C.F.R. § 3.310, which pertain to the requirements for 
entitlement to service connection for proximate results, 
secondary conditions, and also informed the appellant of the 
information and evidence needed to substantiate his claim for 
intermittent explosive disorder on a secondary basis.  See 38 
U.S.C.A. §§ 5102, 5103.  Moreover, in the December 2004 
statement of the case, the RO further informed the appellant 
of the reasons for which his claim had been denied and the 
evidence it had considered in denying the claim.  Thus, the 
Board is satisfied that the appellant has been advised of 
what is required to prevail on his claim for service 
connection for intermittent explosive disorder on a secondary 
basis.  

The Board further observes that the December 2004 statement 
of the case provided the appellant with the text of the 
relevant portions of the VCAA, as well as the implementing 
regulations.  In addition, the Board notes that there is no 
indication that there is additional evidence that has not 
been obtained and that would be pertinent to the present 
claims.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his service 
connection claims.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claims.  Id.  Thus, VA's duty to notify has been 
fulfilled.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In regard to the 
VA's duty to assist, the Board notes that in April 1998 and 
May 2004, the RO provided the appellant with VA examinations 
pertinent to his service connection claims.  However, the 
Board recognizes that in the aforementioned VA examinations, 
specific medical nexus opinions relative to military service 
or the appellant's service-connected PTSD were not obtained 
regarding the appellant's intermittent explosive disorder or 
major depression.  Nevertheless, none was required.  The 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains: (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  

In this case, in the appellant's May 2004 VA examination, the 
examiner specifically opined that the appellant did not 
currently demonstrate any evidence of intermittent explosive 
disorder.  However, the Board recognizes that in the April 
1998 VA examination, the examiner stated that the appellant 
essentially met the criteria for intermittent explosive 
disorder.  Nevertheless, there is no medical evidence of 
record showing that the appellant had intermittent explosive 
disorder during either period of his active military service 
or that the appellant's intermittent explosive disorder is 
related to his service-connected PTSD.  

In regard to the appellant's major depression, the Board 
observes that in the appellant's April 1998 VA examination, 
the appellant was diagnosed with major depression.  In 
addition, although the examiner from the appellant's May 2004 
VA examination stated that the appellant over endorsed 
symptoms of depression, the examiner did not specifically 
state that the appellant did not currently have depression.  
Thus, the Board accepts that the appellant has a current 
diagnosis of major depression.  However, there is no medical 
evidence of record showing a diagnosis of major depression 
during either period of his active military service.  
Although the appellant noted in his January 1974 separation 
examination that he had experienced depression or excessive 
worry, the Board notes that just days before his separation 
examination, a mental status evaluation showed that in regard 
to whether the appellant's mood was depressed, level, or 
hyperactive, the examiner specifically reported that the 
appellant's mood was level.  Furthermore, there is no medical 
evidence of record showing that the appellant's major 
depression is related to his service-connected PTSD.  The 
appellant has provided his theories as to how his 
intermittent explosive disorder and major depression began, 
but there is no indication, except by way of unsupported 
allegation, that the aforementioned disorders may be related 
to the appellant's period(s) of active military service or to 
his service-connected PTSD.  The Board further observes that 
in this case, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  The RO has obtained 
all relevant VA and private medical records identified by the 
appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

B.  Factual Background

The appellant's service medical records for his first period 
of active military service, from January 1966 to January 
1969, are negative for any complaints or findings of 
intermittent explosive disorder and/or major depression.  The 
records reflect that in November 1966, the appellant 
requested to see a psychiatrist.  The records do not include 
any evidence showing that the appellant was subsequently seen 
by a psychiatrist.  According to the records, in April 1968, 
the appellant was treated for a violent state of rage.  At 
that time, it was reported that the appellant had become 
extremely violent after drinking an unknown amount of 
alcohol.  The impression was acute psychosis, probably 
secondary to alcohol ingestion.  The appellant was prescribed 
medication and was hospitalized for approximately four days.  
Upon his discharge, it was reported that the neurological 
evaluation was negative and that there was no evidence of 
psychiatric disease.  According to the records, in June 1968, 
the appellant had another recurrent episode of extreme 
agitation following consumption of a moderate amount of 
alcohol.  Upon neurological evaluation, it was noted that no 
neurological disease was found.  The records reflect that in 
January 1969, the appellant underwent a separation 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
nervous trouble of any sort, the appellant responded "yes."  
In response to the question as to whether the appellant had 
ever had or if he currently had depression or excessive 
worry, the appellant responded "no."  The appellant was 
clinically evaluated as "normal" for psychiatric purposes.      

The appellant's service medical records for his second period 
of active military service, from January 1970 to February 
1974, are negative for any complaints or findings of 
intermittent explosive disorder.  The records are also 
negative for any findings of major depression.  According to 
the records, in January 1970, the appellant underwent an 
enlistment examination.  At that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had depression or excessive worry, or nervous 
trouble of any sort, the appellant responded "no."  The 
appellant was clinically evaluated as "normal" for 
psychiatric purposes.  The records also include a Request for 
Psychiatric Evaluation of Enlisted Man, dated on January 9, 
1974.  According to the psychiatric request, it was reported 
that the appellant's "character" was "lethargic," and that 
his "efficiency," was "unsatisfactory."  It was further 
reported that the appellant failed to accept responsibility 
for his own actions, and that he was irresponsible and 
undependable.  A Report of Mental Status Evaluation, dated on 
January 16, 1974, shows that at that time, the appellant 
underwent a mental status evaluation.  Following the 
evaluation, the examiner stated that the appellant was fully 
oriented and that his behavior was passive.  The examiner 
also noted that the appellant's level of alertness was 
"dull," his thinking process was clear, and his thought 
content was normal.  In regard to whether the appellant's 
mood was depressed, level, or hyperactive, the examiner noted 
that the appellant's mood was level.  The examiner further 
indicated that the appellant's memory was good.  The 
impression was poor attitude.  The examiner reported that the 
appellant was mentally responsible, was able to distinguish 
right from wrong, and was able to adhere to the right.  
According to the records, in January 1974, the appellant 
underwent a separation examination.  At that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had nervous trouble of any sort, or 
depression or excessive worry, the appellant responded 
"yes."  No clinical findings of intermittent explosive 
disorder, major depression, and/or any other psychiatric 
disability were reported.  

Subsequent to service discharge, a VA Hospital Summary shows 
that the appellant was hospitalized from December 1978 to 
January 1979.  Upon his admission, it was noted that the 
appellant gave a history of having been assaulted and beaten 
up three weeks ago.  It was also reported that the appellant 
described an event in 1972 which could have possibly been an 
episode of pathologic intoxication.  The appellant noted that 
after drinking one beer, he became extremely assaultive.  
According to the summary, the implications of pathologic 
intoxication were discussed with the appellant.  Upon his 
discharge, the diagnosis was possible post-traumatic 
neurosis.  

In January 1979, the appellant underwent a VA examination.  
At that time, the examiner stated that the appellant's 
general energy level appeared moderately reduced.  According 
to the examiner, the appellant indicated that he was not 
depressed.  The diagnosis was passive-aggressive personality, 
with features of underlying borderline personality 
organization.      

VA Medical Center (VAMC) outpatient and inpatient treatment 
records, from June 1987 to January 1990, include a VA 
Discharge Summary which shows that the appellant was 
hospitalized from September 1989 to January 1990.  The 
summary reflects that the appellant was admitted for 
complaints of memory and relationship problems.  It was 
reported that according to the appellant, his wife had 
accused him of being abusive toward her both physically and 
verbally, but that he could not remember those incidents.  
Neurologic examination was not significant for any 
abnormalities, and a thorough neurologic evaluation including 
computerized tomography (CT) scans, electroencephalograms 
(EEGs), and observation ruled out any possibility of a 
seizure disorder.  According to the summary, following a 
psychiatric evaluation, it became apparent that the appellant 
had an intermittent explosive disorder, with a mixed 
personality disorder.  It was reported that after the 
appellant had been on the unit for three or four weeks, he 
was involved in an incident in which he suddenly and without 
warning, lost his temper and became quite aggressive and 
violent.  The appellant was placed in restraints and the next 
morning, he had no memory of the incident and was unaware of 
anything that might have triggered it.  Upon his discharge, 
the pertinent diagnoses were intermittent explosive disorder, 
mixed personality disorder, and PTSD.       

A VA examination was conducted in November 1990.  Following 
the mental status evaluation, the diagnoses were dysthymic 
disorder, with anxiety and symptoms suggesting PTSD, and 
possible temporal lobe disorder.  

In September 1992, the RO received VAMC outpatient and 
inpatient treatment records, from September 1989 to April 
1992.  The records show that in August 1990, it was reported 
that the appellant was having "flashbacks, depression."  
The assessment was PTSD, with depression.  The records also 
include a VA Discharge Summary which reflects that the 
appellant was hospitalized for 16 days in July 1991.  
According to the summary, the appellant was admitted after 
having a disagreement with his landlady.  Upon his discharge, 
the pertinent diagnoses were intermittent explosive disorder, 
PTSD, and mixed personality disorder.  The records further 
reflect that in April 1992, the appellant underwent a routine 
examination.  At that time, the diagnoses were explosive 
disorder and PTSD.    

A VA Hospital Summary reflects that the appellant was 
hospitalized for 13 days in November 1993 for evaluation of a 
possible seizure disorder.  Upon admission, it was noted that 
the appellant gave a very imprecise history of brief episodes 
of loss of contact or concentration associated with some 
behavior changes.  Behavior at those times was often violent, 
and episodes could last from two to 30 minutes.  The 
appellant described two episodes years apart during which he 
became so violent that he had to be restrained.  Upon the 
appellant's discharge, the diagnoses were intermittent 
explosive behavior, mixed personality disorder, PTSD, and no 
evidence of a seizure disorder.  

In a decision from the Social Security Administration (SSA), 
dated in June 1996, the SSA determined that the appellant was 
disabled under the Social Security Act and was thereby 
entitled to Social Security disability benefits.  According 
to the SSA decision, the appellant had numerous impairments 
which were considered to be "severe" under the Social 
Security Act, included PTSD, intermittent explosive disorder, 
mixed personality disorder, and depression.  


In April 1998, the appellant underwent a VA examination.  At 
that time, the examiner noted that the appellant's claims 
file had been reviewed.  The examiner stated that the 
appellant had numerous episodes of failure to resist 
aggressive impulses.  According to the examiner, those 
episodes did not appear to be related to a psychotic 
disorder, but they could possibly be explained by the 
appellant's severe character disorder.  The examiner 
indicated that the appellant could have depressed mood for up 
to two weeks at a time.  The examiner reported that the 
appellant's psychological testing was consistent with a 
character disorder.  Following the mental status evaluation, 
the examiner diagnosed the appellant with the following: 
(Axis I) (1) somatoform disorder, (2) major depression, 
recurrent, (3) panic disorder, with agoraphobia, (4) PTSD, 
(5) alcohol dependence, in remission, remote, (6) substance-
induced psychotic disorder, brief, in response to alcohol 
intoxication, remote, by history; (Axis II) personality 
disorder, mixed, with borderline and dependent features; 
(Axis III) (1) chronic obstructive pulmonary disease, (2) 
degenerative joint disease of the cervical and lumbosacral 
spines, with cervical stenosis, (3) status post 
cholecystectomy and umbilical hernia repair; (Axis IV) 
psychosocial and environmental problems (1) parental 
dysfunction, (2) marital dysfunction, (3) chronic medical 
illness, (4) unemployment, (5) poverty; and (Axis V) Global 
Assessment of Functioning (GAF) score of 40, and the highest 
GAF score in the past year was 40.     

In the April 1998 VA examination report, the examiner stated 
that the appellant met the criteria for intermittent 
explosive disorder, except for the provision that the 
disorder not be explained by another psychiatric disorder.  
The examiner opined that the appellant's character disorder, 
especially his borderline characteristics, better explained 
his rage responses.  According to the examiner, the appellant 
had a mixed personality disorder, with borderline and 
dependent features.  The examiner indicated that one of the 
prominent features of borderline personality was intense 
anger.  The examiner also opined that the appellant met the 
criteria for recurrent major depression because the appellant 
had experienced, as per the appellant, episodes of depression 
lasting at least two weeks at a time with the following 
symptoms: depressed mood every day, markedly diminished 
interest in activities, insomnia nearly every day, feelings 
of fatigue and loss of energy, feelings of worthlessness or 
excessive or inappropriate guilt, and recurrent thoughts of 
death and suicide.  According to the examiner, the symptoms 
did not meet the criteria for a mixed episode because there 
were no symptoms of mania.  The examiner reported that the 
symptoms caused clinically significant distress or impairment 
in social, occupational, or other important areas of 
functioning.  The examiner indicated that the symptoms were 
not due to direct physiological effects of a substance 
because the appellant claimed to have had no alcohol since 
1972, and the symptoms were also not better accounted for by 
a bereavement.  

By a February 2000 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
PTSD.  

In February 2001, the RO received a copy of the June 1996 SSA 
decision, and copies of the medical records upon which the 
SSA decision was based.  The SSA records include a Disability 
Determination and Transmittal Report, dated in July 1996.  
The SSA Disability Determination and Transmittal Report shows 
that the appellant was awarded Social Security disability 
benefits for PTSD (primary diagnosis), and depression 
(secondary diagnosis).  The SSA records also include a VA 
Discharge Summary which reflects that the appellant was 
hospitalized from May to June 1993.  According to the 
summary, while the appellant was hospitalized, he underwent 
psychological testing.  It was noted that the appellant had 
PTSD and a history of flashbacks, dissociative episodes, and 
depression.  Following the testing, the conclusion was that 
the appellant functioned in the range of normal brain 
functioning on composite rating and the number of sensitive 
tests impaired.  With regard to the referral issue, dementia 
was not supported because his general verbal comprehension 
was at his education level.  However, the appellant had 
expressive dysphasia which interfered with giving expression 
to social standards and expressing his ideas in general.  The 
appellant knew more than what he generally communicated.  
Anxiety indicators were factors that lowered his intellectual 
efficiency.  Since the appellant's memory was not as impaired 
as what he reported, depression was also expected.  In the 
Discharge Summary, it was also reported that during the 
appellant's hospitalization, it became clear that the main 
reason for triggering his hospitalization was not the 
appellant's worsening of "symptoms," but rather, the 
hospitalization was related to the need for financial support 
and to obtain VA disability.  Upon the appellant's discharge, 
the pertinent diagnoses were rule out PTSD, history of 
intermittent explosive behavior, and rule out personality 
disorder.  

A VA examination was conducted in May 2004.  At that time, 
the examiner noted that the appellant's claims file had been 
reviewed.  The examiner stated that according to the 
appellant, his psychiatric symptoms included frequent 
episodes of depression that lasted two to three days and 
occurred several times per month.  Following the mental 
status evaluation, the examiner diagnosed the appellant with 
the following: (Axis I) (1) somatoform disorder (2) alcohol 
dependence in remission, (3) PTSD; (Axis II) personality 
disorder, NOS; (Axis III) (1) chronic obstructive pulmonary 
disorder, (2) arthritis; (Axis IV) (1) chronic mental 
difficulties in self, (2) marginal income, (3) only social 
support was wife and VA hospital staff; and (Axis V) GAF 
score of 65.  It was the examiner's opinion that the 
appellant did not currently demonstrate any evidence of 
intermittent explosive disorder.  According to the examiner, 
the appellant's improved emotional stability was possibly due 
to the fact that the appellant was taking a mood stabilizer.  
The examiner also opined that the appellant met the criteria 
for a personality disorder, NOS.  According to the examiner, 
those various disorders were separate and were not symptoms 
of PTSD.  For example, the examiner stated that the appellant 
over endorsed symptoms of depression; however, that had been 
a long-standing pattern and was noted following personality 
assessment some years ago.  The examiner stated that it was 
likely that that was not malingering, but simply a reflection 
of the appellant's tendency to be somewhat helpless and 
relating to the world through physical and psychiatric 
symptoms.  According to the examiner, the appellant's 
symptoms of PTSD were relatively mild.  

C.  Analysis

Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists, and 
(2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service-
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 448.   

Intermittent explosive disorder

After reviewing the evidence of record, the Board finds that 
the appellant does not have intermittent explosive disorder 
that is etiologically related to military service or his 
service-connected PTSD.  In this regard, the Board notes that 
the appellant's service medical records, including his 
January 1969 and January 1974 separation examination reports, 
are negative for any complaints or findings of intermittent 
explosive disorder.  

In this case, the first evidence of intermittent explosive 
disorder is in September 1989, approximately 15 and a half 
years after the appellant's discharge from the military.  See 
Mason v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  A VA 
Discharge Summary shows that the appellant was hospitalized 
from September 1989 to January 1990, and that upon his 
discharge, the pertinent diagnosis was intermittent explosive 
disorder.  In addition, subsequent VA Discharge Summaries, 
dated in July 1991 and November 1993, show diagnoses for 
intermittent explosive disorder.  Moreover, in the April 1998 
VA examination, the examiner stated that the appellant 
essentially met the criteria for intermittent explosive 
disorder.  However, there is no credible and probative 
medical evidence of record which links the appellant's 
intermittent explosive disorder to either period of his 
active military service.  In addition, there is also no 
credible and probative medical evidence showing that the 
appellant's intermittent explosive disorder was caused or 
made worse by his service-connected PTSD.  In fact, the 
evidence of record reflects that the VA examiner from the 
appellant's April 1998 VA examination linked the appellant's 
intermittent explosive disorder to his character disorder, 
not his PTSD.  In the April 1998 VA examination report, the 
examiner opined that the appellant's character disorder 
better explained the appellant's rage responses.  However, as 
previously stated, a character disorder is not an injury or 
disease that is cognizable within the meaning of VA 
legislation or for VA compensation purposes.  38 C.F.R. §§ 
3.303, 4.127.  Thus, a character disorder is not a disability 
warranting service connection under VA applicable law.  38 
C.F.R. § 3.303(c).  

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 141, 143.  In this regard, in the appellant's 
most recent VA examination, dated in May 2004, the examiner 
specifically opined that the appellant did not currently 
demonstrate any evidence of intermittent explosive disorder.  

In the instant case, the only evidence of record supporting 
the appellant's claim is his own lay opinion that he 
currently has intermittent explosive disorder which was 
incurred during his periods of active military service, or in 
the alternative, was caused or made worse by his service-
connected PTSD.  However, the appellant has not been shown to 
possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
his lay opinion thus does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F. 3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).      


Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for intermittent explosive disorder, to include as 
secondary to service-connected PTSD.  Intermittent explosive 
disorder was not shown in service, and there is no credible 
and probative medical evidence of record which links the 
appellant's intermittent explosive disorder diagnosed in 
April 1998 and earlier, to either period of the appellant's 
active military service.  In addition, there is also no 
medical evidence of record showing that the appellant's 
intermittent explosive disorder was caused or made worse by 
his service-connected PTSD.  Moreover, the most recent 
medical evidence of record did not find evidence of 
intermittent explosive disorder.  Accordingly, the appeal is 
denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 7 Vet. App. 49 
(1990).  

Major depression

After reviewing the evidence of record, the Board finds that 
the appellant does not have major depression that is 
etiologically related to military service or his 
service-connected PTSD.  In this regard, the Board notes that 
the appellant's service medical records from his first period 
of active military service, from January 1966 to January 
1969, including his January 1969 separation examination 
report, are negative for any complaints or findings of major 
depression.  In addition, the appellant's service medical 
records for his second period of active military service, 
from January 1970 to February 1974, are also negative for any 
findings of major depression.  The Board recognizes that 
according to the appellant's January 1974 separation 
examination report, in response to the question as to whether 
the appellant had ever had or if he currently had depression 
or excessive worry, the appellant responded "yes."  
However, no clinical findings of major depression and/or any 
other psychiatric disability were reported.  In addition, 
just days before his separation examination, a mental status 
evaluation showed that in regard to whether the appellant's 
mood was depressed, level, or hyperactive, the examiner 
specifically reported that the appellant's mood was level.  
The impression at the time of the January 1974 mental status 
evaluation was poor attitude.     


The first evidence of major depression is in August 1990, 
approximately 16 and a half years after the appellant's 
discharge from the military.  See Mason v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  In this regard, a VAMC 
outpatient treatment record, dated in August 1990, shows that 
at that time, the appellant was treated for "flashbacks, 
depression," and the assessment was PTSD, with depression.  
In addition, in the appellant's April 1998 VA examination, 
the appellant was diagnosed with major depression.  The Board 
further observes that although the examiner from the 
appellant's May 2004 VA examination stated that the appellant 
over endorsed symptoms of depression, the examiner did not 
specifically state that the appellant did not currently have 
depression.  There is no credible and probative medical 
evidence of record which links the appellant's major 
depression to either period of his active military service.  
In addition, there is also no credible and probative medical 
evidence showing that the appellant's major depression was 
caused or made worse by his service-connected PTSD.  As 
previously stated, an August 1990 VAMC outpatient treatment 
record shows that at that time, the appellant was treated for 
"flashbacks, depression," and the assessment was PTSD, with 
depression.  However, the examiner did not specifically state 
that the appellant's depression was caused or made worse by 
his PTSD.  In addition, in the appellant's May 2004 VA 
examination, the examiner specifically reported that the 
appellant's psychiatric disabilities, including depression, 
were separate and were not symptoms of PTSD.      

In the instant case, the only evidence of record supporting 
the appellant's claim is his own lay opinion that he 
currently has major depression which was incurred during his 
periods of active military service, or in the alternative, 
was caused or made worse by his service-connected PTSD.  
However, the appellant has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his lay 
opinion thus does not constitute competent medical evidence 
and lacks probative value.  See Routen, 10 Vet. App. at 183, 
186, aff'd, 142 F. 3d 1434 (Fed. Cir. 1988); YT, 9 Vet. App. 
at 195, 201; Espiritu, 2 Vet. App. at 492, 494-95.      

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for major depression, to include as secondary to 
service-connected PTSD.  Major depression was not shown in 
service, and there is no credible and probative medical 
evidence of record which links the appellant's major 
depression to either period of the appellant's active 
military service.  In addition, there is also no medical 
evidence of record showing that the appellant's major 
depression was caused or made worse by his service-connected 
PTSD.  Accordingly, the appeal is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 7 Vet. App. at 49.  


ORDER

Entitlement to service connection for a character disorder, 
to include as secondary to service-connected PTSD, is denied.  

Entitlement to service connection for a mixed personality 
disorder, to include as secondary to service-connected PTSD, 
is denied.  

Entitlement to service connection for intermittent explosive 
disorder, to include as secondary to service-connected PTSD, 
is denied.

Entitlement to service connection for major depression, to 
include as secondary to service-connected PTSD, is denied.    


REMAND

As previously stated, on November 9, 2000, the VCAA was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126.  Under regulations implementing the VCAA, VA's 
duty to notify and duty to assist have been significantly 
expanded.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.     

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio, 16 Vet. App. at 187.  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file shows that in April 
2004, the RO sent the appellant a letter in which he was 
notified of the types of evidence he needed to submit and the 
development the VA would undertake with respect to his 
claims.  However, there was no discussion of the appellant's 
claim for entitlement to an initial evaluation in excess of 
10 percent for PTSD.  Thus, the appellant has not been sent 
any VCAA type notice that relates directly to his claim for 
entitlement to an initial evaluation in excess of 10 percent 
for PTSD.  Additionally, he has not been informed as to what 
evidence he is to submit and what evidence VA will obtain 
with regard to this claim.  Therefore, the appellant's claim 
for entitlement to an initial evaluation in excess of 10 
percent for PTSD is remanded to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions of the VCAA.      

The Board also notes that the evidence of record includes 
diagnoses of panic disorder, with agoraphobia, and somatoform 
disorder.  In the appellant's April 1998 VA examination, the 
appellant was diagnosed with panic disorder, with 
agoraphobia, and somatoform disorder.  In addition, in the 
appellant's May 2004 VA examination, the appellant was 
diagnosed with somatoform disorder.  However, in regard to 
the appellant's diagnosed panic disorder, with agoraphobia, 
no examiner has specifically addressed the question as to 
whether the appellant's panic disorder is separate and 
distinct from the appellant's service-connected PTSD, and, if 
so, whether the appellant's PTSD caused or made worse his 
panic disorder, with agoraphobia.  


In regard to the appellant's diagnosed somatoform disorder, 
the Board recognizes that in the May 2004 VA examination, the 
examiner specifically noted that the appellant's somatoform 
disorder appeared to be part of the appellant's personality 
functioning, and not secondary to PTSD.  However, the 
examiner did not address the pertinent question relating to 
the appellant's claim on a direct basis, which is whether the 
appellant's somatoform disorder is related to his periods of 
active military service.  In this regard, in the appellant's 
April 1998 VA examination, although the examiner did not 
specifically relate the appellant's somatoform disorder to 
his periods of active military service, the examiner appeared 
to suggest that the appellant's somatoform disorder 
originated during service.  The examiner reported that 
somatoform disorder was characterized by a history of many 
physical complaints beginning before age 30 years that 
occurred over a period of several years and resulted in 
treatment being sought or significant impairment in social, 
occupational, or other important areas of functioning.  
According to the examiner, that was already confirmed in the 
appellant's military record, but that continued to be an 
issue throughout his medical record with the appellant 
receiving multiple CT scans of the head, a magnetic resonance 
imaging, multiple testing procedures, remote EEG monitoring, 
and multiple other testing and workup.  Thus, in light of the 
above, the Board is of the opinion that another VA 
examination, as specified in greater detail below, should be 
performed in order to determine the nature and etiology of 
any panic disorder, with agoraphobia, and somatoform 
disorder.  

Additionally, in regard to the appellant's TDIU claim, the 
appellant's representative has maintained that the appellant 
has not been provided the complete laws and regulations which 
set forth the criteria for a TDIU, to specifically include 
38 C.F.R. § 4.16 (a) and (b).  In a letter from the RO to the 
appellant, dated in April 2004, the RO informed the appellant 
of the provisions of 38 C.F.R. § 4.16(a); however, the RO did 
not provide the provisions of 38 C.F.R. § 4.16(b).  In 
addition, the December 2004 statement of the case did not 
include the applicable laws and regulations which set forth 
the criteria for a TDIU, to specifically include 38 C.F.R. 
§ 4.16 (a) and (b).  Thus, as the appellant has not been 
provided adequate notice of the relevant laws and regulations 
pertaining to a TDIU, further development is in order.      

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  In 
this regard, the appellant must be 
provided a VCAA notice letter specific to 
his claims for entitlement to an initial 
evaluation in excess of 10 percent for 
PTSD and for entitlement to TDIU, and 
told of the information or evidence he 
needs to submit to substantiate his 
claims and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant must also be 
informed of the applicable laws and 
regulations which set forth the criteria 
for a TDIU, to specifically include 
38 C.F.R. § 4.16 (a) and (b).   

2.  After any additional evidence has 
been obtained and added to the record, 
the RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
examination by a psychiatrist to 
determine the nature and etiology of any 
panic disorder, with agoraphobia, and/or 
somatoform disorder found.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the April 1998 and May 2004 VA 
examination reports.  All indicated tests 
and studies must be performed, to include 
psychological testing if deemed necessary 
by the examiner.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether the 
appellant currently has a panic disorder, 
with agoraphobia, and/or somatoform 
disorder.  If the examiner diagnoses a 
panic disorder, with agoraphobia, an 
opinion must be provided as to whether 
the panic disorder is separate and 
distinct from the appellant's service-
connected PTSD, and, if so, the examiner 
must render an opinion as to whether the 
panic disorder, with agoraphobia, was 
either caused or made worse by the 
appellant's PTSD.  If no disability is 
found, or no link to the appellant's 
service-connected PTSD, such findings and 
conclusions must be affirmatively stated, 
and a complete rationale for any opinion 
expressed must be included in the 
examination report.  

In addition, if the examiner diagnoses 
somatoform disorder, an opinion must be 
provided as to whether the appellant's 
somatoform disorder is related to the 
appellant's periods of active military 
service.  If no disability is found, or 
no link to the appellant's periods of 
active military service, such findings 
and conclusions must be affirmatively 
stated, and a complete rationale for any 
opinion expressed must be included in the 
examination report.  

If the examiner diagnoses a panic 
disorder, with agoraphobia, and/or 
somatoform disorder, the examiner must 
comment on the impact each disability has 
on the appellant's ability to maintain 
employment.  In regard to the appellant's 
service-connected PTSD, the examiner must 
specifically provide an opinion as to 
whether the appellant's PTSD alone 
precludes him from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.


3.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issues on appeal.  
Specifically, in regard to the 
appellant's claim for entitlement to an 
initial evaluation in excess of 10 
percent for PTSD, the RO must review and 
readjudicate the claim under Fenderson v. 
West, 12 Vet. App. 119 (1999) (where an 
award of service connection for a 
disability has been granted and the 
assignment of an initial evaluation is at 
issue, separate evaluations can be 
assigned for separate periods of time 
based on the facts found; in other words, 
the evaluations may be "staged").  If 
any such action does not resolve each 
claim to the appellant's satisfaction, 
the RO must provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
this Board for appellate review.      



No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


